          Case 2:13-cr-02424-RB Document 53 Filed 07/22/20 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO


UNITED STATES OF AMERICA,

                      Respondent,

v.                                                                  No. 2:13-cr-2424-RB

AGUSTIN ABASCAL,

               Defendant-Movant.

                         MEMORANDUM OPINION AND ORDER

       THIS MATTER is before the Court on Mr. Abascal’s Motion for Reconsideration of this

Court’s Memorandum Opinion and Order Denying his previous Motion for Assignment of

Counsel Under 18 U.S.C. 3006(A) for Assistance in Filing for Compassionate Release Based on

Extraordinary and Compelling Grounds, as Allowed Under 18 U.S.C. §3582(c) and the First Step

Act of 2018. (Doc. 52.) Mr. Abascal again asks the Court to grant him a “compassionate release”

from his prison sentence due to the risk of the COVID-19 pandemic. (See id.) Having carefully

reviewed the record and applicable law, the Court will deny the motion.

       “Motions to reconsider are proper in criminal cases even though the Federal Rules of

Criminal Procedure do not specifically provide for them.” United States v. Christy, 739 F.3d 534,

539 (10th Cir. 2014) (citations omitted). “A motion to reconsider may be granted when the court

has misapprehended the facts, a party’s position, or the law.” Id. (citing Servants of Paraclete v.

Does, 204 F.3d 1005, 1012 (10th Cir. 2000)). “Specific grounds include: ‘(1) an intervening

change in the controlling law, (2) new evidence previously unavailable, and (3) the need to correct

clear error or prevent manifest injustice.’” Id. (quoting Servants of Paraclete, 204 F.3d at 1012

(internal citation omitted). “A motion to reconsider should not be used to revisit issues already
           Case 2:13-cr-02424-RB Document 53 Filed 07/22/20 Page 2 of 2



addressed or advance arguments that could have been raised earlier.” Id. (citing Servants of

Paraclete, 204 F.3d at 1012).

       Mr. Abascal does not point out “an intervening change in the controlling law,” offers no

new evidence that was previously unavailable, and makes no argument that there was clear error

or manifest injustice. See id. (See also Doc. 52.) The fact remains that, as explained in its June 17,

2020 Memorandum Opinion and Order (Doc. 51), “no right to appointment of counsel exists when

pursuing relief under 18 U.S.C. § 3582(c).” United States v. Little, CR No. 14-195 KG, 2020 WL

2736944, at *1 (denying request to appoint counsel in a motion for compassionate release due to

the COVID-19 pandemic) (quoting Untied States v. Olden, 296 F. App’x 671, 674 (10th Cir.

2008)). Moreover, to the extent that Mr. Abascal moves for compassionate release, neither his

original motion nor his motion to reconsider presents a colorable entitlement to such relief. See id.

        Accordingly, the Court will deny Mr. Abascal’s Motion to Reconsider.

       THEREFORE,

       IT IS ORDERED that the Motion for Reconsideration (Doc. 52) is DENIED.




                                               ________________________________
                                               ROBERT C. BRACK
                                               SENIOR U.S. DISTRICT JUDGE




                                                  2
